DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 5/2/22 wherein the examiner acknowledges that claims 1, 11 & 15 have been amended, no additional claims have been added and claims 8-10 have been canceled.  Consequently, claims 1-7 & 11-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 & 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US Patent Pub. 20100267438; referred to hereinafter as Williams) and further in view of LeMay (US Patent 9,311,769; referred to hereinafter as LeMay).
Claims 1 & 15:	Williams disclose a system for converting a representation of value into customer-useable value (abstract) comprising, a processor comprising a computer-readable medium storing instructions configured to cause the processor, upon execution (0024-0026) of the instructions to: receive a request, wherein the request comprises the representation of value (0037-0038), process the request, confirm an amount of customer-useable value associated with the representation of value (0043-0050) create a voucher message, wherein the voucher message comprises information for converting the representation of value into the customer-useable value and send the voucher message for use by a customer (0052-0060).  William however, does not explicitly disclose voucher message is sent as a virtual item to the customer.  In an analogous art, LeMay teach of a wager system wherein transaction of transferring credit/currency to or from the electronic gaming machine (EGM) or transferring game play information from the EGM to a user (col. 2: 6-59).  Furthermore, the information/data can be sent via email as virtual item (col. 5, see “Texting and E-Mailing in a Gaming Environment”).  It would have been obvious for one with ordinary skill in the art, at the time to applicant’s invention, to have modified the system disclosed by Williams, to allow the player to receive virtual award via email, as taught by LeMay, thus personalizing and enhancing gaming experience for the user (col. 1: 51-58). 
Claims 2 & 17:	The combination of Williams and LeMay teach value comprises electronic gaming points, electronic gaming virtual values, electronic gaming monetary amounts, coin operated amusement machine points, coin operated amusement machine monetary amounts, lottery winnings values, lottery account values, casino account values, virtual account values, or combinations thereof (Williams 0037-0043).
Claims 3 & 18:	The combination of Williams and LeMay teach processor confirming the amount of customer-usable value associated with the representation of value by determining that the representation of value corresponds to an indication of value maintained in a database accessible by the processor (Williams 0053, wherein the machine provides verified/confirmed amount of points to the players).
Claim 4:	The combination of Williams and LeMay teach indication of value comprises a redemption amount (Williams 0037-0042).
Claim 5:	The combination of Williams and LeMay teach creating a unique redemption ID for the voucher message (Williams 0042 & 0049).
Claim 6:	The combination of Williams and LeMay teach processor associating the unique redemption ID with the redemption amount (Williams 0042-0049).
Claim 7:	The combination of Williams and LeMay teach customer receiving the voucher message as a redeemable winnings voucher (Williams 0038-0043).
Claim 11:	The combination of Williams and LeMay teach virtual item is provided via delivery to a mobile phone or smart device, via delivery a link to access a website, or combinations thereof (Williams 0051-0055).
Claim 12:	The combination of Williams and LeMay teach virtual item is provided via a broadband, optical, Wi-Fi, Bluetooth, NFC, cellular, satellite, or other network (Williams 0048-0052 network).
Claim 13:	The combination of Williams and LeMay teach redeemable winnings voucher is interpretable by a mobile point of sale application, wherein the mobile point of sale application is configured to validate the redeemable winnings voucher (Williams 0034-0037).
Claim 14:	The combination of Williams and LeMay teach receive redeemable winnings voucher information from the mobile point of sale application and confirm the redemption amount and the unique redemption ID comprising the redeemable winnings voucher information are properly associated (Williams 0042-0060).
Claim 16:	The combination of Williams and LeMay teach redeemable winnings voucher comprises a redemption amount and a unique redemption ID (Williams 0042 & 0049).
Claim 19:	The combination of Williams and LeMay teach provide a stored-value card, cash, or combinations thereof to the customer as the customer-useable value (Williams 0058-0060).
Claim 20:	The combination of Williams and LeMay teach redeemable winnings voucher is provided to the customer as a physical item, as a virtual item, or combinations thereof (Williams 0043-0052).

Response to Arguments
Applicant’s arguments with respect to claims 1-7 & 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIT PANDYA/Primary Examiner, Art Unit 3649